Title: To Thomas Jefferson from James Hunter, 25 January 1781
From: Hunter, James
To: Jefferson, Thomas



Sir
Fredericksburg. 25th. January 1781.

I received in course your excellency’s favour of the 10th. currt. with an intimation of the supposed design of the enemy to come this way, and your advice to remove whatsoever would be most exposed to their attempts.
I beg permission to return your excellency my best thanks for this your kind attention to my concerns, and for the early notice your letter conveyed.
In consequence whereof, I immediately caused to be transported to a place of safety, such of the articles at my works as were made for the public use: being the camp kettles, axes, &c. ordered by Gen. Greene; some of the same and other things designed for the state; and a part of my own effects.
And though, for this purpose, I had no occasion to make use of your excellency’s permission to impress waggons, the assistance afforded me by those belonging to the public, together with the service of my own teams having proved sufficient, I consider myself nevertheless as obliged by it; as I am by the directions given to Gen. Weedon to take measures for the protection of my works, which were fully complied with.
But it gives me concern to acquaint your excellency that it is not in my power to repair any of the arms sent me by Col. Muter, whose letter accompanying them came to hand yesterday; my workmen in that branch having all left me, and the manufactory of small arms being, of consequence, discontinued; but the orders before given by the state for other matters are going on with all possible expedition.
I have sent, by the bearer, Mr. Dick, the warrant granted me on the treasury, some time ago, for £50,000; of which I have not yet received payment; but beg I may now, as the reasons for obtaining it, and which I had the honour to lay before your excellency still subsist with undiminished force; and as I have also certificates from Gen. Gates of the delivery of sundries, manufactures of my  works, furnished during the course of the last summer, for the use of the army under his command, to the amount of, at least, £130,000., a considerable part of which is due for workmen’s wages, provisions &c.
I have on hand a parcel of coarse woollens, sufficient for the cloathing of 150 or 200 men, which I would deliver, if the state has occasion for them, and receive in payment tobacco, inspected at the warehouses of Fredericksburg and Falmouth; at the price of £50 per hundred weight. If this should answer, you will be pleased to appoint somebody to examine into the quality, and to fix with me the prices of these goods.
I have the honour to be, with the most perfect respect, Sir, your excellency’s very obedient and very humble servant,

James Hunter

